Citation Nr: 1108903	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  09-41 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to October 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for a total rating.


FINDINGS OF FACT

1.  The Veteran has work experience as a crane operator and van driver.  He completed high school.

2.  The Veteran is at least as likely as not unable to obtain or maintain substantially gainful employment due to the his service-connected disabilities.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, a total rating based on individual unemployability due to service-connected disability is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

As explained below, the Board has found the evidence currently of record to be sufficient to establish the appellant's entitlement to the benefit sought on appeal.  Therefore, no further notice or development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 (2010).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1).  

For a Veteran to prevail on a claim for a total rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither appellant's nonservice-connected disabilities nor advancing age may be considered.  

The Veteran has been granted service connection for degenerative joint and disc disease of the lumbosacral spine, evaluated as 40 percent disabling; degenerative joint disease of the cervical spine, evaluated as 30 percent disabling; degenerative joint disease of the left shoulder, evaluated as 20 percent disabling; and for residuals of a fracture of the left elbow, evaluated as 20 percent disabling.  The combined schedular evaluation is 70 percent.

The record shows the Veteran completed high school and has work experience as a van driver and crane operator.  He apparently last worked on a full-time basis in 1997.

On VA examination in February 2009, the Veteran had complaints concerning his lumbosacral spine, cervical spine, both shoulders and both elbows.  It was reported he worked 34 hours one week, and that he was off the following week, which allowed him to rest his low back pain.  The Veteran added he had missed approximately 12 to 14 days of work due to pain.  An examination revealed a neurosensory evaluation was intact in both the upper and lower extremities.  His posture was hyper erect.  He had significant increased tension and tone in the cervical spine and surrounding musculature.  He had even more increased tension and tone, which was described as drum-like tightness, in the paralumbar muscles.  The Veteran's gait was intact, but he had difficulty walking on his heels or toes.  When he is standing and observed from behind, he offloads the right sacroiliac joint and leans to the left.  Motor function was 5/5 throughout.  

The Veteran was unable to perform range of motion with the left arm as it was frozen and he had minimal movement of it.  He had minimal forward, extension and abduction of the left shoulder (no more than 10 degrees) and significant pain.  Forward flexion of the lumbar spine was to 50 degrees; extension was to 10 degrees; rotation was to 20 degrees, bilaterally; and side bending was to 10 degrees, bilaterally.  Forward flexion of the cervical spine was to 15 degrees; extension was to 50 degrees; rotation was to 25 degrees to the right, and 30 degrees to the left; and side tilting was to 20 degrees, bilaterally.  It was noted the Veteran reported pain in the cervical and lumbar spine areas was increased at the end of active range of motion and with repetition.  

The pertinent diagnoses were degenerative joint disease of the lumbosacral spine; degenerative disease and degenerative joint disease of the cervical spine; frozen shoulder syndrome of the left shoulder; and degenerative joint disease of the left elbow.  The examiner opined that, due to the lumbosacral spine condition, the Veteran would not be able to compete in a full-time sedentary job due to the significant amount of work he would miss.  He added that the Veteran's cervical spine condition would allow him to work only in a sedentary capacity with no work that involved him to have to sustain a posture in which his head would be forward flexed.  He stated that due to the left shoulder disability, the Veteran would not be able to compete in any type of job in which he had to do any type of handling with the left upper extremity.  Finally, the examiner commented that the Veteran's bilateral elbow condition would preclude him from working in anything in excess of sedentary capacity.  

The Veteran asserts he is unable to work due to the severity of his service-connected disabilities.  He concedes he continues to work on a part-time basis.  In February 2009, his employer confirmed he worked 16.5 hours a week as a van driver.  During the hearing in September 2010, the Veteran's wife clarified his work status, and noted he worked 30 hours one week, but then was off the following week.  He has submitted W-2's for the years 2004 through 2008, and the most he earned was $10,003.

As noted above, following the February 2009 VA examination, the examiner concluded that the Veteran's lumbar spine disability, by itself, would prevent the Veteran from working in a full-time sedentary job.  He further noted the Veteran's other service-connected disabilities essentially would permit him to work only in sedentary positions.  Thus, even though the Veteran works on a part-time basis, this is essentially only marginal employment and the appellant notes that he has lost time from even this employment due to his service connected disorders.  The only medical opinion of record determined that the Veteran is unable to work even at a sedentary job.  Accordingly, the Board will resolve all doubt in the Veteran's favor and find that entitlement to a total rating based on individual unemployability is granted.


ORDER

A total rating based on individual unemployability due to service-connected disability is granted, subject to the governing law and regulations pertaining to the payment of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


